Per Curiam:
This is a motion made by a junior attaching creditor to set aside an attachment procured by the plaintiff. The ground upon which the attachment was vacated was the insufficiency of the affidavit upon which it was granted. That affidavit was made by the assignee of the claim sued upon, and he asserted the facts constituting the cause of action to be within his own knowledge, but did not disclose his means of knowledge nor give any information as t-o how that alleged' knowledge was obtained. The case, therefore, comes within the ruling made in Hoormann v. Climax Cycle Co. (9 App. Div. 579), and the order should be affirmed, with costs. Present — Van Brunt, P. J., Barrett, Rumsey, Williams and Patterson, JJ.